Bach, J.
This action is brought under the act of February 25, 1885, entitled “An act to prevent unlawful occupancy of public lands,” to compel the defendant to remove his fences from certain lands alleged to be a part of the public domain.
The answer admits that the defendant has fenced 190 acres of land situated in Madison County, Montana, and alleges that 167 acres of said land belong to the defendant by virtue of a grant from the Northern Pacific Railroad Company, although the defendant has been unable to procure the title of said company thereto by reason of the failure of the plaintiff to cause the township which contains said lands to be surveyed. The answer also alleges that, of the 190 acres so admitted to be fenced, 160 acres are included in a notice of declaration filed in the office of the county recorder of Madison County, acknowledged by the defendant, expressing and describing his right of occupancy; that the defendant has been unable to procure the title of the United States to said lands, through the failure of plaintiff to survey and offer the same for sale. And the answer further alleges that the defendant has the qualifications of a settler upon the public domain required by the United States statute; and the fact that the defendant intends to enter said 160 acres, or so much of them as belongs to the United States, in the proper land-office, as soon as said office can legally receive filings thereon. Upon the complaint, which is admitted to be in proper form, and *405upon the answer, the plaintiff moved for judgment. The motion was denied, and judgment was entered in favor of the defendant. The appeal is taken from the judgment, and from the order denying the motion for judgment on the pleadings; but counsel for the appellant relies upon the latter only. The following is the statute under which the action is brought: “All inclosures of the public land in any state or territory of the United States, heretofore or to be hereafter made, erected, or constructed by any person, party, association, or corporation, to any of which land included within the inclosure the person, party, association, or corporation making or constructing the inclosure, had no claim or color of title made or acquired in good faith, or any asserted right thereto, by or under claim made in good faith, with a view to entry thereof at the proper land-office, under the general laws of the United States, at the time any such inclosure was or shall be made, are hereby declared to be unlawful, and the maintenance, erection, construction, or control of any such inclosure is hereby forbidden; and the assertion of a right to the exclusive use and occupancy of any part of the public lands of the United States in any state, or in any of the territories of the United States, without claim, color of title, or asserted right, as above specified as to inclosure, is likewise declared unlawful, and hereby prohibited.” The second section provides the relief to be granted in such cases.
For the purposes of this appeal, it is admitted by the parties that all of the 190 acres fenced are included in either the grant from the Northern Pacific Railroad Company, or in the notice of declaration referred to.
As to the portion contained in the grant from the railroad, it is sufficient to say that this court has frequently decided that the act of congress creating the Northern Pacific Railroad Company was a grant of the odd sections within the forty-mile limit, with certain exceptions speci*406fled in the statute which do not concern us in this case; that the title of the railroad company is a legal title, and not an equitable right. Railroad Co. v. Majors, 5 Mont. 111; Railroad Co. v. Lilly, 6 Mont. 65; United States v. Williams, 6 Mont. 379. According to these authorities, the land referred to is not “public land of the United States”; therefore it does not come within the terms of the statute. See also the opinion of Mr. Justice Hoffman in the case of United States v. Brandenstein, 32 Fed. Rep. 738 (in the United States district court of California).
We are also of the opinion that the fencing of the land which is included in -the declaration referred to does not come within the terms of the statute. That statute refers -to the “ inclosure of public lands, .... to any of which land included within the inclosure the person .... making .... the inclosure had no claim or color of title made or -acquired in good faith, or an asserted right thereto, by or under claim in good faith, with a view to the entry thereof at the proper land-office,” etc. It is admitted by the motion that all of the allegations in the answer are true; and thus the answer alleges “ an asserted right ” to the land, “ by or under claim in good faith, -with a view to the entry thereof at &h.e proper land-office.” The opinion of .Mr. Justice Hoffman already referred to is not reported. It treats fully of the purpose of the statute in question; and upon that the learned justice says: “That act, as the debates clearly show, was intended to prevent the inclosure and appropriation of vast tracts of public lands, said to be millions of acres in extent, by associations of wealthy cattle-owners, known as ‘cattle kings,’ without a shadow or pretense of title. These tracts were surrounded by barbed-wire fences, and all persons desirous of settling upon the lands under the Jaws of the United States were vigorously excluded; in some cases by violence or threats.”
*407The judgment and order of the court below are affirmed. Judgment affirmed.
McConnell, C. J., and Galbraith, J., concur.